The opinion of the court was delivered by
Lowrie, C. J.
— If any affidavit was necessary in such a case as this, certainly this one is quite sufficient, and ought to have prevented the judgment from being entered. According to it the condition of the recognizance has not been broken, for Culan has not disproved the debt in the foreign attachment case. The affidavit avers that he has not, and the record does not show that he has. As we read the affidavit and the entries furnished us, the proceedings ad disprobandum debitum, were terminated by being quashed. We do not understand this. If it was intended as a quashing of the foreign attachment suit, with its judgment and the other proceedings thereon, this is no less incomprehensi-, ble. .This does not seem to us to be an equivalent for the duty of disproving or avoiding the debt, or for reversing a judgment for error. - .
Judgment reversed, and procedendo awarded.
Thompson, J.,
having been of counsel in the case in the court below, did not sit during the argument.